Case 1:19-cv-00007-CBA-VMS Document 177 Filed 12/22/20 Page 1 of 4 PageID #: 9813




  December 22, 2020

  VIA ECF

  Honorable Carol Bagley Amon
  United States District Judge
  United States District Court, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:      Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
           19 Civ. 007 (CBA) (VMS)

  Dear Judge Amon:

          On behalf of Defendant Société Générale de Banque au Liban S.A.L. (“SGBL”), we write
  in response to Plaintiffs’ December 15, 2020 letter (“Plaintiffs’ letter” or “Plfs’ Ltr.”), ECF No.
  172, which responds to Moving Defendants’ December 9, 2020 letter (“Defendants’ letter”), ECF
  No. 167. As this Court is aware, Defendants’ letter sought permission to move this Court to certify
  its recent motion to dismiss order (ECF No. 164, the “Order”) for interlocutory appeal under 28
  U.S.C. § 1292(b) and to issue an accompanying stay of this case. Plaintiffs’ letter, in turn, responds
  to Defendants’ request and itself seeks contingent relief in the form of identification of two
  additional controlling questions on appeal. Plfs’ Ltr. at 3–4. On December 16, 2020, this Court
  granted Defendants’ request and ordered a pre-motion conference be held on December 29, 2020.

          Because Plaintiffs’ letter seeks certification of the Order with respect to two additional
  aspects of this Court’s decision—the first involving primary liability under the Anti-Terrorism Act
  (“ATA”) in Count I, and the second involving the purported inheritance by an alleged successor
  (here, SGBL) of its alleged predecessor’s personal jurisdiction status for purposes of Count IV—
  we submit this letter pursuant to Rule 3.A of Your Honor’s Individual Motion Practices and Rules.
  While the Order merits certification because Defendants’ controlling question regarding aiding
  and abetting under 18 U.S.C. § 2333(d)(2) satisfies the § 1292(b) requirements, Plaintiffs’ second
  question concerning successor personal jurisdiction does not merit interlocutory appeal for the
  reasons stated below. 1

        1. Plaintiffs’ “Inherited Personal Jurisdictional Status” Issue Does Not Merit
           Interlocutory Appeal Under 28 U.S.C. § 1292(b)

         Plaintiffs are incorrect when they contend that a narrow, rather unremarkable question
  concerning the lack of personal jurisdiction in New York over a foreign asset and liability
  purchaser that did not merge with the predecessor, had no contacts with New York related to the



  1
    Nor does Plaintiffs’ first ATA primary liability question merit interlocutory appeal. Plfs’ Ltr. at 3. This
  letter addresses only the successor liability-based question as it applies only to SGBL.
  _____________________________________________________________________________________________________________________
                     200 State Street | 7th Floor | Boston, MA 02109 | Tel: 617 573 9400
                                           www.AshcroftLawFirm.com
                              Austin | Boston | Kansas City | Washington, DC
Case 1:19-cv-00007-CBA-VMS Document 177 Filed 12/22/20 Page 2 of 4 PageID #: 9814

                                                                          Honorable Carol Bagley Amon
                                                                                    December 22, 2020
                                                                                             Page |2

  predecessor’s liability (or, for that matter, related to the asset and liability purchase), and which
  did not continue any ownership by the predecessor of the successor, satisfies all three requirements
  of § 1292(b). To the contrary, Plaintiffs’ question, see Plfs’ Ltr. at 4, when viewed either
  independently or in conjunction with Defendants’ question, does not meet the standard for an
  interlocutory appeal because it does not involve “a controlling question of law” on which there is
  “substantial ground for difference of opinion,” nor will an “immediate appeal from the order []
  materially advance the ultimate termination of this litigation.” 28 U.S.C. § 1292(b).

          A. The Issue Does Not Involve A Controlling Question of Law

          “[A] question of law is ‘controlling’ if reversal of the district court’s order would terminate
  the action,” In re Air Crash at Georgetown, Guyana, 33 F. Supp. 3d 139, 155 (E.D.N.Y. 2014)
  (citing Klinghoffer v. S.N.C. Achille Lauro Ed Altri–Gestione Motonave Achille Lauro in
  Amministrazione Straordinaria, 921 F.2d 21, 24 (2d Cir. 1990)), or if reversal “could significantly
  affect the conduct of the action.” Flo & Eddie, Inc. v. Sirius XM Radio Inc., No. 13 Civ. 5784
  (CM), 2015 WL 585641, at *1 (S.D.N.Y. Feb. 10, 2015). That standard is not met because if the
  Second Circuit were to reverse this Court’s ruling on the successor personal jurisdiction question,
  it would not terminate the action but rather potentially prolong it, forcing the district court to
  resolve several other threshold issues, including the availability of a successor liability private
  right of action in the ATA.

          Additionally, in determining whether a controlling question of law exists, a court also may
  consider whether the certified issue would “ha[ve] precedential value for a large number of cases.”
  Flo & Eddie, 2015 WL 585641 at *1 (internal quotation marks omitted). Resolution of a question
  regarding inheritance of jurisdictional status by a foreign asset and liability purchaser would apply
  to few other cases; nor is there any reason to believe manipulations of foreign corporate
  transactions or form are taking place to avoid personal jurisdiction in New York, as Plaintiffs
  speculate and suggest as a basis for arguing the questions’ “broader implications.” Plfs’ Ltr. at 4.

          B. There is Not a Substantial Ground for Difference of Opinion

          The requirement that a substantial ground for disagreement exists may be met when there
  is conflicting authority on an issue, or the issue is particularly difficult and of first impression for
  the Second Circuit. Klinghoffer, 921 F.2d at 25. This standard is not met for three reasons.

          First, as this Court observed, a recent opinion by the Second Circuit concluded (albeit in
  dicta) that jurisdictional imputation is limited to instances where there has been a merger and the
  successor is the sole “entity that survives the merger.” United States Bank Nat’l Ass’n v. Bank of
  Am. Nat’l Ass’n, 916 F.3d 143, 149, 155 (2d Cir. 2019) (“U.S. Bank”). The U.S. Bank majority
  explained that it was only “because a successor by merger is deemed by operation of law to be
  both the surviving corporation and the absorbed corporation” that the successor would incur the
  predecessor’s jurisdictional status. Id. at 156. 2 Because it is undisputed that this case does not

  2
   Further undercutting Plaintiffs’ claim of a ground for difference of opinion, a concurring opinion in that
  case harbored doubts that even a merger would be sufficient to confer personal jurisdiction under New York
Case 1:19-cv-00007-CBA-VMS Document 177 Filed 12/22/20 Page 3 of 4 PageID #: 9815

                                                                       Honorable Carol Bagley Amon
                                                                                 December 22, 2020
                                                                                          Page |3

  involve a merger and the alleged predecessor that committed the alleged wrongs continues to exist,
  Plaintiffs cannot show a ground for difference of opinion, let alone a substantial one.

          Second, New York courts have consistently rejected successor liability as a basis for
  exercising personal jurisdiction. See Semenetz v. Sherling & Walden, Inc., 21 A.D.3d 1138, 1140,
  801 N.Y.S.2d 78, 81 (App. Div. 3d Dep’t 2005) (successor liability rules “do not and cannot
  confer such jurisdiction over the successor in the first instance”), aff’d on other grounds, 7 N.Y.3d
  194, 818 N.Y.S.2d 819, 851 N.E.2d 1170 (2006). State appellate courts have reasoned that the
  rules and exceptions under which a corporate successor may be subject to liability for the torts of
  its predecessor “deal with the concept of tort liability, not jurisdiction.” BRG, 163 A.D.3d at 1496
  (citing Semenetz, supra); see also In re Gronich & Co., Inc. v. Simon Property Group, Inc., 180
  A.D.3d 541, 542, 119 N.Y.S.3d 456, 457 (N.Y. App. Div. 1st Dep’t 2020) (personal jurisdiction
  is not imputed except perhaps in cases of a “successor by merger”).

           Third, the sole federal case relied upon to show a difference of opinion, see Plfs’ Ltr. at 4,
  n. 4, pre-dates the state decisions discussed above. Nor does that (out-of-Circuit) opinion correctly
  survey New York law, which does not subject a successor corporation to personal jurisdiction
  simply because it might be responsible for paying the judgment (e.g., because an exception to the
  successor non-liability rule might apply), or because the successor might have assumed the
  predecessor’s assets and liabilities. Instead, federal and state cases in New York have found a
  successor might be subject to personal jurisdiction where the alleged circumstances have some
  other independent jurisdictional significance, such as where a successor assumes a predecessor’s
  written contract containing a forum selection clause, or when a successor performs a predecessor’s
  contracts, constituting a ratification of a predecessor’s actions. See Societe Generale v. Florida
  Health Sciences Ctr., Inc., No. 03 Civ. 5616 (MGC), 2003 WL 22852656, *4
  (S.D.N.Y. Dec. 1, 2003) (“personal jurisdiction over the original contracting party had been
  gained via a forum selection clause”); see also Schenin v. Micro Copper Corp., 272 F. Supp. 523,
  526 (S.D.N.Y. 1967) (where corporation did not merge, but rather assumed assets and liabilities,
  plaintiff could sue alleged successor “only where it could be found”).

         C. Immediate Appeal Would Not Materially Advance Termination of this Litigation

           The third requirement of Section 1292(b)—whether an immediate appeal may materially
  advance the termination of the litigation—is closely tied to the first requirement. As discussed
  above, certification of the successor personal jurisdictional issue would serve only to provide
  Plaintiff with an “early review” of an issue—an illegitimate basis for interlocutory appeal—and
  would not substantially shorten the time for trial or materially accelerate the disposition of the
  litigation. In re Air Crash at Georgetown, Guyana, 33 F. Supp. 3d at 155.

         For the foregoing reasons, there is no basis to certify Plaintiffs’ second question for appeal.



  law. See U.S. Bank, at 159 (Chin, J. concurring) (observing “it is not always the case that an acquired
  company’s jurisdictional contacts can be imputed to the successor-by-merger” and citing BRG Corp. v.
  Chevron U.S.A., Inc., 163 A.D.3d 1495, 1496, 82 N.Y.S.3d 798, 799 (App. Div. 4th Dep’t 2018)).
Case 1:19-cv-00007-CBA-VMS Document 177 Filed 12/22/20 Page 4 of 4 PageID #: 9816

                                                            Honorable Carol Bagley Amon
                                                                      December 22, 2020
                                                                               Page |4

                                        Respectfully submitted,

                                        ASHCROFT LAW FIRM, LLC


                                    By: /s/ Michael J. Sullivan
                                        Michael J. Sullivan
                                        Brian J. Leske
                                        Ashcroft Law Firm, LLC
                                        200 State Street, 7th Floor
                                        Boston, MA 02109
                                        617-573-9400
                                        Email: msullivan@ashcroftlawfirm.com
                                        Email: bleske@ashcroftlawfirm.com

                                        Attorneys for Defendant Société Générale de
                                        Banque au Liban S.A.L.


  cc: Counsel of Record (via ECF)
